The county attorney of Milam County, Hon. A.J. Lewis, acting for the state, has filed a strong motion for rehearing in which he insists that the judgment should not have been reversed. The general rule that the verdict of the jury would not be disturbed upon questions of fact by this court, now urged as a reason for affirmance, was recognized in our former opinion by the statement therein, that "While it is rarely done, (that is, a case seldom reversed on the facts), and is never done except for the strongest reasons, yet this court has on many occasions found it necessary to set aside the judgment where the verdict was manifestly wrong, and it is made clear that injustice was done to the accused."
We have announced no new rule in this case, but applied an old one. It is manifestly impracticable to set out within reasonable compass all the facts leading us to the conclusion heretofore reached. It was not the evidence tending to impeach the state's only witness which controlled, but his own uncertain and self contradictory statements. None of the cases cited in support of the motion reveal a similar state of facts.
We commend the zeal of the officer representing the state, and wish that more might follow his example in showing interest in cases appealed to this court under their administration. Much aid could be rendered us by such a course. We regret that we are unable to bring ourselves in accord with his views in the instant case.
The motion for rehearing is overruled.
Overruled. *Page 427